Citation Nr: 1614195	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-38 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the left shoulder, to include as secondary to the service-connected left knee disability.

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing in August 2013.  A transcript of the testimony offered at the hearing has been associated with the record.  

In March 2015, this matter was last before the Board at which time it was remanded for further development.

Following the latest AOJ adjudication of the matter, evidence has been associated with the record that has not been considered by the AOJ in the first instance.  Nevertheless, the Veteran has waived initial RO consideration thereof.  See 38 C.F.R. § 20.1304(c) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271. While the Board regrets additional delay in this case, the matter must be remanded for the reasons discussed below.

In March 2015, the Board remanded the matter to afford the Veteran an orthopedic examination with an appropriate examiner to address whether the Veteran had a left shoulder disability caused or aggravated by the service-connected left knee disability.  The Board particularly found that the VA examinations and opinions of record were deficient in that they did not properly address the question of aggravation.  See Allen v. Brown 7 Vet. App. 439, 448 (1995); 38 C F R § 3 310(b).

In June 2015, the Veteran was afforded a VA examination.  The examiner did not diagnose any left shoulder disability, but rather left shoulder pain, despite the indications of DJD and impingement noted in the record.  Moreover, the examiner rendered a negative etiological opinion, concluding that the claimed condition was less likely than not proximately due to or the result of the service-connected left knee disability.  The examiner reasoned "[n]o nexus between the [V]eteran's left shoulder rotator cuff pathology and his [service-connected] left knee condition." 

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2015), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

The June 2015 VA examination and opinion are insufficient.  The examination seems to suggest that the Veteran does not have a left shoulder disability in the diagnosis section, yet the examiner relates rotator cuff pathology.  Moreover, the proffered opinion is unresponsive to the question of aggravation, and the rationale is inadequate and conclusory.  As such, the report must be returned.  Id.  

The Board also notes that following the June 2015 examination, the Veteran's attorney submitted a private opinion from D.B.M., M.D., J.D.  The June 2015 VA examiner did not have the benefit of reviewing this opinion.  Upon remand the examiner should review Dr. M.'s opinion to ensure that any opinion is based on the relevant facts and history.  Stefl, supra.  

The Veteran's TDIU claim depends in part on the disposition of the left shoulder claim currently on appeal and is accordingly inextricably intertwined with the claim.  A determination on the TDIU claim must therefore be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  The Board notes that if the Veteran does not meet the schedular criteria for 38 C.F.R. § 4.16(a) after the resolution of the claim for service connection for degenerative joint disease of the left shoulder, to include as secondary to the service-connected left knee disability, then the AOJ should consider the Veteran's TDIU claim under the provisions of 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the examiner who performed the June 2015 examination (if available) to obtain an addendum opinion as to the etiology of the Veteran's left shoulder disability/ies.  

After reviewing the claims file including a copy of this remand the examiner is asked to clarify whether the service-connected left knee disability at least as likely as not (a 50 percent or greater probability) caused or aggravated (permanently worsened) any diagnosed left shoulder disability.  It is critical that the examiner address not only whether the left knee disability caused any left shoulder disability, but also whether the left knee disability aggravated any left shoulder disability.  

The examiner's attention is directed to the December 2015 opinion from D.B.M., M.D., J.D., and it is requested that the examiner address this opinion, as well.  

All examination findings along with the complete rationale for all opinions expressed should be set forth in the examination report.

If the examiner who performed the June 2015 examination finds that another examination is necessary or is unavailable to complete this addendum, the Veteran should be scheduled for a new examination.

2.  Thereafter, the AOJ should review the record to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The AOJ should then readjudicate the service connection claim and the claim for a TDIU, to include extraschedular considerations under 38 C.F.R. § 4.16(b).  If any benefits sought remain denied, the AOJ should issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his attorney the requisite time period to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




